Citation Nr: 0923335	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  00-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 until 
October 1983, from September 1990 until June 1991, and from 
October 1991 until September 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board first considered this appeal in June 2007 and 
remanded the claim for additional development.  Following the 
June 2007 remand, the Veteran was informed that the Veterans 
Law Judge that presided over his March 2007 video hearing was 
no longer employed by VA.  The Veteran requested a new 
hearing in September 2008.  The Veteran's claim was remanded 
in September 2008 to provide the Veteran with a new hearing.  
A new hearing was scheduled for February 2009, but the 
Veteran failed to report for the hearing.  Because the 
Veteran has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  As such, this matter is properly returned to 
the Board for appellate consideration.  

In a January 2008 statement, the Veteran appears to indicate 
that he has a claim for an ear disorder, claimed as ear 
swelling.  However, this matter is not before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence of record does not show that the Veteran 
has bilateral hearing loss under VA standards.   



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome that burden, VA must show (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in January 2008 that fully addressed all four 
notice elements.  The letter informed him that his service 
connection claim must be supported by evidence indicating a 
current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  He was also informed that VA would seek 
to provide federal records.   Finally, he was informed that 
it was his responsibility to support his claim with 
appropriate evidence, though VA would help him obtain records 
from any non-federal sources.  Additionally, any timing error 
was cured by the readjudication of the claim by a May 2008 
Supplemental Statement of the Case.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Any timing error was cured 
by the readjudication of the claim by a May 2008 Supplemental 
Statement of the Case.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran has submitted lay statements and was provided an 
opportunity to set forth his contentions during a hearing 
before a Veterans Law Judge.  In addition, he was afforded a 
VA medical examination in March 1999, which provided specific 
medical information necessary to make a decision on the issue 
on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The Veteran essentially contends that he has bilateral 
hearing loss related to his active duty service.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  


The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by mechanical application of 
the criteria contained in 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for 
VA purposes) when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran has claimed that he was exposed to noise in 
service.  He essentially contends that his bilateral hearing 
loss is due to those experiences.  

The service treatment records do not indicate that the 
Veteran made any complaints of or received treatment for his 
ears or his hearing during service.  Although the Veteran's 
hearing evaluations did indicate some hearing loss over the 
years, none of the findings met the standards for a ratable 
hearing loss "disability" under 38 C.F.R. § 3.385.   
Indeed, although the audiometric test results of his final 
discharge examination, in September 1998, noted a worsening 
of his hearing, compared to his November 1996 findings, the 
September 1998 findings still did not meet the standards for 
a ratable hearing loss "disability" under 38 C.F.R. § 
3.385.  

The VA outpatient treatment records are silent as to any 
treatment for hearing loss.  A VA examination was provided in 
March 1999.  The Veteran essentially reported that he was 
exposed to noise in service, included working as a Morse code 
operator, but that ear protection was usually utilized when 
he worked as a forklift operator and was utilized in his 
civilian employment.  

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
5
5
5
15
35
15
LEFT
5
0
0
15
35
13

The examiner found the Veteran to have hearing within normal 
limits bilaterally, except for mild sensorineural loss at 
4000 Hz for the right ear, and in the region of 4000-6000 Hz.  
Speech discrimination was excellent, with no rollover evident 
bilaterally.  The Veteran achieved a score of 96 percent for 
his word recognition, bilaterally, under the Maryland CNC 
examination.

The examiner noted that the results indicate a mild high-
frequency hearing loss, with an audiometric configuration 
suggestive of noise trauma. Veteran's service treatment 
records were silent for hearing loss.  The hearing loss 
findings both in service and following service during the 
March 1999 VA examination were not sufficient to find hearing 
loss under VA standards for a ratable hearing loss 
"disability" under 38 C.F.R. § 3.385

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed disorder and service by way of the VCAA letter 
provided, but failed to do so.  A claimant has the 
responsibility to present and support a claim under laws 
administered by the VA, 38 U.S.C.A. § 5107(a).  

The only evidence provided as to the Veteran's claim is his 
and his wife's statements of decreased hearing acuity.  
Although the Veteran and his wife can provide testimony as to 
their own experiences and observations, the factual question 
of whether his hearing impairment meets the standards set 
forth in 38 C.F.R. § 3.385 is a medical question, requiring a 
medical expert.  The Board does not dispute their belief that 
the Veteran has hearing loss that is connected to his time in 
service; however, their opinions cannot be used as the 
competent medical evidence necessary to support his claim.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  They do not have the requisite special medical 
knowledge necessary for such opinion evidence.  

No medical evidence is of record indicating that the 
Veteran's hearing loss meets "disability" standards under 
38 C.F.R. § 3.385.  In the absence of any currently diagnosed 
hearing loss disability pursuant to 38 C.F.R. § 3.385, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection cannot be 
granted if the claimed disability does not exist).   

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The Veteran's claim for service 
connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


